Exhibit 10.1
FINDERS FEE AGREEMENT
 

 
 
July 2, 2009
 
EGPI Firecreek, Inc.
6564 Smoke Tree Lane
Scottsdale, AZ 85253
 
M3 Lighting, Inc.
Atlanta, Georgia
 
Asian Ventures Corp.
Nevada Corporation
 
Strategic Partners Consulting, L.L.C. (“SPC”)
a Georgia limited liability company
 
THIS ENGAGEMENT AGREEMENT (the "Agreement"), made as of this 2 nd day of July
2009, by and between:
 
THE PARTIES of the Triangular Merger Agreement (named above / "Company"),
 
AND
 
Joseph Gourlay / Stuart Siller Group (hereinafter "Consultant"), each a "Party"
and collectively the "Parties".  Specific names of entities and coordinates for
the stock certificates (2) will be provided.
 
WITHNESSETH THAT:
 
WHEREAS, the Companies named above and its respective affiliates or successor
corporations, partnerships or other business entities are public and privately
held corporations.
 
WHEREAS, the Company has requested the assistance of Consultant in acquisition,
partnership, merger, and or business combinations, and is willing to compensate
Consultant for such completed transaction; and
 
WHEREAS, Consultant will introduce Company to Candidates, specific individuals
and entities who will be interested in completing this goal, directly or
indirectly.
 
NOW, THEREFORE, intending to be legally bound, and in consideration of the
mutual promises and covenants contained herein, the Parties have agreed as
follows:
 
Candidate(s): As used in this Agreement, the term "Candidate(s)" shall be deemed
to mean one or more individuals, firms, entities, affiliations, or persons; that
is introduced to Company directly or indirectly by Consultant and that is
interested in assisting Company / ies.
 
1. Engagement of Consultant..
 
Company hereby appoints Consultant as its non-exclusive agent to represent
Company.
 
2. Term.
 
The term of this agreement shall commence at the signing of this agreement (the
"Effective Date”) and end 1 year from the date it is executed by Company, or as
such other time as may be mutually agreed in writing by the Company and
Consultant, provided that the Company shall remain responsible for the
compensation obligations of the Company under this Agreement. If during a period
of twelve (12) months following the termination date, the Company completes a
transaction, one or more, with potential Candidate(s) introduced by Consultant
in its capacity as an agent, then Consultant shall be entitled to the
compensation as set forth in accordance with Item 3. (b.) and or (c.) below.
 
4

--------------------------------------------------------------------------------


 
3. Fees.
 
(a.) Upon the completion of the Triangular Merger recently announced, Company
shall pay Consultant a Finder's Fee as follows:
 
Company shall pay to Consultant an amount equal to two (2%) percent or a total
of 477,361 shares (rounded up) of the issued and outstanding shares post merger
based upon 23,868,015 shares issued and outstanding. The shares shall be issued
as restricted stock / 144 stock upon signing of this Agreement unconditionally
(shares are agreed to be instructed for issuance to Consultant, and per their
directive in the aggregate amount totaling 2% described above this paragraph,
upon consummation of an agreement with CST Federal Services, Inc., Washington,
DC).
 
For purpose of 2% computation: Following the Effective Date, EGPI has 23,868,015
shares of the EGPI Common Stock issued and outstanding, owned as follows: (a)
9,547,206 shares owned by the EGPI Stockholders; (b) 11,934,007 shares owned by
the M3 Stockholders, subject to adjustment; and (c) 2,386,802 shares owned by
Strategic Partners, subject to adjustment.


(b.) Upon funds raised for Company, directly or indirectly through Consultant,
Company shall pay to Consultant fees based upon the Lehman Formula. Payment
shall be wired to Consultant coordinates, to be given at a future date, within
five (5) days of receipt of funds.
 
(c.) Upon further business combinations, which may include merger combinations,
acquisitions combinations, etc, caused by the direct / indirect introduction to
Company from Consultant, the Consultant shall receive five (5 %) of the dollar
value of the business combination, in cash / stock / or combination, to be
mutually agreed upon by parties, within ten (10) business days after closing, to
coordinates to be further given.
  
4. Laws of the State of Georgia
 
This Agreement shall be deemed to be made in, governed by and interpreted under
and construed in all respects in accordance with the laws of the State of
Georgia.
 
5.


The terms and provisions of this Agreement shall inure to the benefit of, and be
binding upon the parties hereto, their successors, assigns and legal
representatives.
 
6.


This Agreement contains the entire understanding of the parties and all of the
covenants and agreements between the parties with respect to the subject matter
of this Agreement. No other representations, oral or written, shall survive the
execution of this Agreement and all representations made by and between the
parties respecting the subject matter hereof are contained in this Agreement.
 
7.


No amendments or changes to this Agreement shall be valid unless in writing and
signed by parties above.


5

--------------------------------------------------------------------------------




8.


This Agreement may be executed in any number of counterparts, each of which so
executed shall be deemed an original and constitute one and the same Agreement.
Facsimile copies with signatures shall be given the same legal effect as an
original.
 
IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Finder's Fee Agreement the day and year first above written.
 
 

Consultant Group      Consultant Group   Joseph Gourlay / Stuart Siller      
Joseph Gourlay / Stuart Siller              
/s/ Stuart Siller
   
/s/ Joseph Gourlay
 
Stuart Siller  
   
Joseph Gourlay
 

 
 
EGPI FIRECREEK, INC.,
     
(including parties of Triangular Merger Agreement)
               
/s/Dennis R. Alexander
     
Dennis R. Alexander, EGPI Firecreek Chairman, CEO
and Director, and Asian Ventures Director
     

         
/s/Larry W. Trapp
     
Larry W. Trapp, EGPI Firecreek Director
     

 
/s/Mike Trapp
     
Mike Trapp, EGPI Firecreek Director
     

 
/s/Robert S. Miller Jr.
     
Robert S. Miller Jr., EGPI Firecreek Director
and Asian Ventures Corp. (M3), Director
     

 
/s/Brandon D. Ray
     
Brandon D. Ray, EGPI Firecreek Director
and Asian Ventures Corp. (M3), Director
and approved on behalf of SPC
     

 
/s/Michael Kocan
     
Michael Kocan, EGPI Firecreek Director
and Asian Ventures Corp. (M3), Director
     

 
/s/David H. Ray
     
David H. Ray, EGPI Firecreek and Asian
Ventures Corp. (M3), Director  and approved
on behalf of SPC
     

 
6

--------------------------------------------------------------------------------


 